Citation Nr: 0518591	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  01-08 408A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a low back 
disorder.

(The issues of whether there was clear and unmistakable error 
(CUE) in the Board of Veterans' Appeals (Board ) March 1977 
decision that denied service connection for a back disorder 
and whether there was CUE in the Board March 1989 decision 
determining that evidence received following the Board 
December 1986 decision did not establish a new factual basis 
which would support the grant of service connection for a low 
back disorder, are the subject of a separate decision.)


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

Initially, this matter came before the Board on appeal from 
rating decisions issued in August and September 2001 by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas, which determined that new and material 
evidence sufficient to reopen a service-connection claim for 
a low back disorder, claimed as residuals of a back injury, 
had not been submitted.  In May 2000, the veteran and his son 
testified at an RO hearing.  A copy of the hearing transcript 
has been associated with the record.

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as his representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter dated April 23, 2002, the 
veteran was given notice of this development and advised of 
the options that he had with respect to representation.  In 
May 2002, the veteran responded that he did not wish to 
retain a new representative and asked that his appeal be 
forwarded to the Board as soon as possible. 

In January 2004, the appeal was remanded to the RO via the 
Appeals Management Center.  In March 2005, the United States 
Court of Appeals for Veterans Claims was notified that 
veteran had died, which later was confirmed by the RO.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1954 to June 1956.

2.	On April 21, 2005, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, North 
Little Rock, Arkansas, that the veteran died on February [redacted], 
2005.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


